Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 3/1/2021 has been received; Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2013/0104429) in view of Haslacher (US 2015/0237126), Chien (USPN 5,860,727) and Baron (US D751,707).

Regarding Claim 2, the combination of Torres, Haslacher, Chien and Baron disclose wherein the second annular ridge has a second ridge height that is at least as high as a second button height of the second button (Torres, Figures 2 or 7 & Baron, Figures 1-4).  
Regarding Claim 3, the combination of Torres, Haslacher, Chien and Baron disclose the control devices further comprises a wiring portion joined to the button module (Torres, Figure 3, Para. 45-47 or Para. 67-71).   
Regarding Claim 8, the combination of Torres, Haslacher, Chien and Baron disclose the button module is disposed adjacent to and beneath a button region of the upper (Torres, Figures 1, 2 or 4, 7), and wherein the button region is configured to extend over the button module from a first end of the button module to a second end of the button module (Torres, Figures 1, 2 or 4, 7).  
Regarding Claim 9, the combination of Torres, Haslacher, Chien and Baron disclose wherein the article of footwear further comprises a tensioned state and a loosened state (Torres, Para. 62-71), wherein the button region of the upper is stretched to a greater degree in the tensioned state relative to the loosened state (when straps are tensioned and loosened the upper is stretched), and wherein the button region exerts a substantially similar force on the first button in the tensioned state as in the loosened state (Torres, Para. 62-71).  
Claims 4-7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2013/0104429) in view of Haslacher (US 2015/0237126), Chien (USPN 5,860,727) and Baron (US D751,707) in further view of Daniel (USPN 7,724,132).
Regarding claim 4, the combination of Torres, Haslacher, Chien and Baron disclose wherein the button module comprises a first portion (portion around one button), a second portion (portion around another button), and a bridge portion (Figures 7, portion between buttons) extending between the first portion and the second portion. The combination of Torres and Baron do not disclose wherein the bridge portion has a bridge width that is smaller than a first width of the first portion, and wherein the bridge width is also smaller than a second width of the second portion. However, Daniel discloses a control device (Figures 2 & 3) for a shoe (Figure 1) having a flexible bridge portion (30) between a first portion (16) and a second portion (18) wherein the bridge portion has a bridge width that is smaller than (Figures 2 & 3) a first width of the first portion, and wherein the bridge width is also smaller than (Figures 2 & 3) a second width of the second portion, wherein the bridge portion enables the first portion to move relative to the second portion (Col. 3, line 16, the bridge portion is flexible and thus can move the first portion relative to the second portion). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the covered bridge between buttons, as taught by Daniel, to the assembly of Torres, in order to provide flexibility between two portions.
Regarding Claim 5, the combination of Torres, Haslacher, Chien, Baron and Daniel, as modified, disclose the first portion of the button module includes the first standoff portion (Torres, Figures 7, Baron, Figures 1-4) and the first button (Torres, Figures 7, Baron, Figures 1-4), and wherein the second portion of the button module includes the second standoff portion (Torres, Figures 7, Baron, Figures 1-4) and the second button (Torres, Figures 7, Baron, Figures 1-4).  
Regarding Claim 6, the combination of Torres, Haslacher, Chien, Baron and Daniel, as modified, disclose a sleeve (Daniel, 30) comprising a flexible band (Daniel, Col. 3, line 16) is attached to an inner surface of the upper (Torres, Figures 4 & 7, as modified), and wherein the sleeve is configured to receive and secure the button module in the interior void of the article of footwear (Daniel, Figures 1-3 & Torres, Figures 4 & 7, as modified). Daniel does not disclose an elastic band.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the sleeve as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. 
Regarding Claim 7, the combination of Torres, Haslacher, Chien, Baron and Daniel wherein the bridge portion is enclosed in the sleeve when the button module is installed in the article of footwear (Torres, Figures 4 & 7, Baron, Figures 1-4).  
Regarding Claims 10 & 11, Torres discloses an article of footwear (Figures 1-7) with a control system (26 or 54), the article of footwear comprising: an upper (14 or top part of 36) and a sole structure (14 or bottom of 36), the upper including an outer layer (layer shoe in Figures 1, 2 or 4) that forms an interior void (Figures 1, 2 or 4); a button module (Para. 47-53 or 48 & 50), the button module comprising a circuit board (Figure 3 or Para. 57-71 connection of the parts and pieces of the buttons to work), the circuit board including a panel portion (26 or 54); the button module comprising a first portion (portion of a first button) and a second portion (portion of a second button), wherein the first portion is joined to the second portion by a bridge portion (Figures 7, portion between buttons); the button module being disposed under the outer layer of the upper (Figures 1, 2 & 4);RESPONSE TO RESTRICTION REQUIREMENTPage 4 a first button (one of 48 & 50) mounted on the panel portion of the circuit board and a second button (the other of 48 & 50) also mounted on the panel portion of the circuit board; a raised standoff assembly (54, Figures 7a-c) secured to the panel portion of the circuit board; the raised standoff assembly comprising a first standoff portion (portion of first button) and a second standoff portion (portion of second button), wherein the first standoff portion is joined to the second standoff portion by an intermediate standoff portion (portion between buttons). However, Haslacher discloses a module (105) disposed between an inner layer and an outer layer of an upper (Figure 1A & 1D). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the button module of Torres to be situated between an inner layer and an outer layer, as taught Haslacher, in order to securely secure the module to a shoe while being exposed. Torres does not specifically disclose at least a portion of the first button is covered by the outer layer of the upper. However, Chien discloses the use of a cover for a button (17, Col. 4, lines 9-22) which would be an outer layer of the upper (Figure 1_. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the button module of Torres, to be cover by an outer layer, as taught by Chien, in order to provide a decorative pattern for the button location on the shoe while protecting the button. Torres is silent to the specifics of the raised standoff assembly. However, Baron discloses a raised standoff assembly (Figures 1-4) for a control device using a button module (button, see annotated Figures 1 & 4 below), the raised standoff assembly comprising a standoff portion (potion, see annotated Figure 1 & 4 below) including an annular ridge (ridge, see annotated Figure 1 below) surrounding a button (Figures 1-4) wherein the annular ridge has a ridge height around a complete perimeter of the first annular ridge, at least as high as the button or higher (Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the ridge around a button and structures of a standoff assembly, as taught by Baron, to the assembly of Torres, in order to protect to button from accidentally being pressed. Therefore the combination of Torres & Baron disclose, as modified, the raised standoff assembly comprising a first standoff portion (one around one button) and a second standoff portion (one around another button), wherein the first standoff portion is joined to the second standoff portion by an intermediate standoff portion (Figures 2 or 7, portion between buttons); the first standoff portion including a first annular ridge that surrounds the first button (Baron, Figures 1-4), the second standoff portion including a second annular ridge that surrounds the second button (Baron, Figures 1-4); wherein the first annular ridge inhibits the outer surface from depressing the button (Baron, the annular ridge is capable of inhibiting the outer surface form being depressed since it protects to a certain extent the area around the button). The combination of Torres and Baron do not disclose wherein the bridge portion has a bridge width that is smaller than a first width of the first portion, and wherein the bridge width is also smaller than a second width of the second portion. However, Daniel discloses a control device (Figures 2 & 3) for a shoe (Figure 1) having a flexible bridge portion (30) between a first portion (16) and a second portion (18) wherein the bridge portion has a bridge width that is smaller than (Figures 2 & 3) a first width of the first portion, and wherein the bridge width is also smaller than (Figures 2 & 3) a second width of the second portion. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the bridge between buttons, as taught by Daniel, to the assembly of Torres, in order to provide flexibility between two portions.
Regarding Claim 12, the combination of Torres, Haslacher, Chien, Baron, and Daniel disclose the first portion of the button module includes the first standoff portion and the first button (Torres, Figures 7, Baron, Figures 1-4), and wherein the second portion of the button module includes the second standoff portion and the second button (Torres, Figures 7, Baron, Figures 1-4).  
Regarding Claim 13, the combination of Torres, Haslacher, Chien, Baron, and Daniel disclose the raised standoff assembly further includes a lip portion (Baron, lip, see annotated Figure 1) extending along a peripheral edge of the raised standoff assembly, and wherein the lip portion surrounds an outer edge of the panel portion (Baron, Figure 1).  
Regarding Claim 14, the combination of Torres, Haslacher, Chien, Baron, and Daniel disclose the first portion is configured to torsionally twist relative to the second portion due to the inclusion of the bridge portion (Daniel, Col. 3, line 14-18, Figures 2 & 3).

    PNG
    media_image1.png
    555
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    812
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732